Opinion issued December 4, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00147-CV
                            ———————————
 DUMA ENERGY CORPORATION F/K/A STRATEGIC AMERICAN OIL
  CORPORATION AND GALVESTON BAY ENERGY, LLC, Appellants
                                        V.
                      ERG RESOURCES, LLC, Appellee



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-37552



                          MEMORANDUM OPINION

      The parties, representing that have agreed to settle all matters in controversy

in the appeal and underlying lawsuit, have filed an “Agreed Joint Motion to

Dismiss Appeal,” requesting that we dismiss the appeal, vacate the trial court’s
final judgment, and dismiss the underlying case with prejudice. See TEX. R. APP. P.

42.1(a). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we reinstate this proceeding on the Court’s active docket, grant

the parties’ motion, vacate the trial court’s judgment, and dismiss the case. See

TEX. R. APP. P. 42.1(a)(2)(A), 43.2(e); Jester Venture, Ltd. v. Nash, No. 01-06-

00512-CV, 2006 WL 2042358, at *1 (Tex. App.—Houston [1st Dist.] July 17,

2006, no pet.) (mem. op.) (vacating trial court’s judgment and dismissing case on

parties’ agreed motion). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Massengale.




                                         2